Jenkins, P. J.
Where a purchaser of property executes promissory notes in separate amounts, maturing upon separate dates, but providing that upon a described default in payment all of said notes shall be due and collectible, such separate notes, even though growing out of an entire and single sale contract, are by agreement of the makers made to constitute separate and distinct causes of action, and the plaintiff, in suing upon any of the notes, is not compelled to sue upon all of them in one suit. Any number of such notes may be joined in one suit, provided the sum thereof does not exceed the jurisdictional amount of the court. Starnes v. Mutual Loan & Banking Co., 102 Ga. 597, 598 (5) (29 S. E. 452).

Judgment affirmed.


Stephens and Bell, JJ., concur.